DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on August 3, 2022, is acknowledged.
Claims 11-23, 26-37 and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, in lines 4-7, claims a bubble modifier comprising one or more compounds selected from a group of various quinic acids including dicaffeoylquinic acids.  Then, at lines 12-15, claim 1 states that the bubble modifier comprises a dicaffeoylquinic component that includes at least one compound selected from a group of specific dicaffeoylquinic acids.  Therefore, where lines 4-7 recite dicaffeoylquinic acids as one possible option for the bubble modifier compound, and where lines 12-15 recite specific dicaffeoylquinic acids for the bubble modifier compounds, it is unclear what compounds are to be present to meet the claimed bubble modifier compound.  For purposes of examination, the presence of one or more compounds as recited in lines 4-7 of claim 1 will be considered to meet the claimed bubble modifier.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
In the present instance, claim 6 recites the broad recitation “more than 50% (wt)”, and the claim also recites “preferably more than 60% (wt), more than 70% (wt), more than 80% (wt), more than 90% (wt), or more than 95% (wt)” which are narrower statements of the range/limitation.
Claim 7 recites the broad recitation “at least 50%”, and the claim also recites “preferably at least 100%, at least 200%, or at least 300%” which are narrower statements of the range/limitation.
Claims 6 and 7 are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 9 and 10 claim beverage products “comprising” the gasified aqueous solution of claim 1.  However, it is unclear how the beverage products are to “comprise” the gasified aqueous solution of claim 1, where the beverage products themselves are gasified aqueous solutions.  For purposes of examination, claims 9 and 10 will be considered to limit the gasified aqueous solution of claim 1 to beverage products and non-alcoholic beverage products, respectively, as the specification at [0097] includes carbonated beverages as an example of a gasified solution.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asano et al. (US 2015/0125587).
Regarding claims 1, 9 and 10, Asano et al. teach carbonated coffee beverages gasified aqueous solutions that are non-alcoholic beverage products in the form of carbonated coffee beverages [0016].  The beverages of Asano et al. comprise dissolved gas sufficient to cause the aqueous solution to effervesce [0035], and further comprises a bubble modifier that is a monocaffeoylquinic acid (4-caffeoylquinic acid, 3-caffeoylquinic acid and 5-caffeoylquinic acid) or dicaffeoylquinic acid (e.g., 3,4-dicaffeoylquinic acid, 3,5-dicaffeoylquinic acid and 4,5-dicaffeoylquinic acid) [0020].  Given the fact that Asano teaches a gasified aqueous solution that effervesces and comprises a bubble modifier as claimed, the solution of Asano et al. is considered to have a “reduced mean bubble diameter” as claimed and as compared to the same solution that does not comprise the bubble modifier.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
The bubble modifier of Asano et al. comprises only the chlorogenic acids, thus the bubble modifier comprises “less than” the amounts of the additional components recited in claim 1.
Regarding claim 2, Asano et al. teach specific examples including amounts of “chlorogenic acid” bubble modifier falling within the claimed ranges (e.g., 316 ppm in Table 1 Sample 3).  Given that all of the chlorogenic acids taught by Asano et al. are monocaffeoylquinic acids or dicaffeoylquinic acids to meet claim 1 [0020], Asano et al. is considered to meet the claimed concentrations of bubble modifier.
Regarding claims 5 and 6, given that Asano et al. teach only monocaffeoylquinic acids (4-caffeoylquinic acid=cryptochlorogenic acid, 3-caffeoylquinic acid=chlorogenic acid and 5-caffeoylquinic acid=neochlorogenic acid) and dicaffeoylquinic acids as bubble modifiers [0020], the bubble modifier of the prior art includes the components to meet claims 5 and in an amount to meet claim 6. 
Regarding claim 7, Asano et al. teach the gas pressure applied in the beverage is 2.1 kgf/cm2 (=2.1 atm) (Example 2), the solution of Asano et al. is considered to be gasified with CO2 at a level that is at least 50% higher than an equilibrium saturation value as pressure in STP is 1 atm and a pressure 2 times higher would provide a gas level that is at least 100% higher than at 1 atm.   
Regarding claim 8, as the bubble modifier of Asano et al. comprises only the chlorogenic acids [0020], the bubble modifier comprises 0% of the additional components recited in claim 8.

Claim 3 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Asano et al. (US 2015/0125587).
Asano et al. teach chlorogenic acids for inclusion in their beverage including 4-dicaffeoylquinic acid, 3,5-dicaffeoylquinic acid and 4,5- dicaffeoylquinic acid [0020].  Therefore, one of ordinary skill would have at once envisaged the bubble modifier comprising a dicaffeoylquinic acid as claimed, as these dicaffeoylquinic acids are specifically taught by Asano et al.
Alternatively, it would have been obvious to have provided the bubble modifier comprising a dicaffeoylquinic acid as claimed, as the claimed dicaffeoylquinic acids are specifically taught by Asano et al.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. (US 2015/0125587).
Asano et al. teach carbonated coffee beverages (i.e., gasified aqueous solutions that are non-alcoholic beverage products) comprising a dissolved gas at a level that will cause the gasified aqueous solution to effervesce and in combination with a bubble modifier as set forth above with regard to claim 1.
Regarding claim 4, Asano et al. teach chlorogenic acids for inclusion in their beverage including 3,4-dicaffeoylquinic acid, 3,5-dicaffeoylquinic acid and 4,5- dicaffeoylquinic acid [0020].  They do not specifically teach that these dicaffeoylquinic acids are included in amounts as claimed.  However, given the limited number of caffeoylquinic acids disclosed by Asano et al., it would have been obvious to have provided the bubble modifier containing 10% or more dicaffeoylquinic acids as claimed with the reasonable expectation that a suitable beverage composition would have been provided.  This would have required no more than routine experimentation, as dicaffeoylquinic acids are specifically taught by Asano et al. for inclusion in their invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791